Citation Nr: 9902516	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945 and was prisoner of war in Germany from 
November 1944 to May 1945.  

This matter arises from a June 1994 rating decision from the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was appealed to the Board of 
Veterans Appeals (Board).  In an August 12, 1996 decision, 
the Board denied the appeal based on a finding that the 
veterans disability had not increased in severity according 
to the schedular criteria in effect at that time.  The 
veteran appealed the Boards decision to the United States 
Court of Veterans Appeals (Court).  In an Order dated March 
12 1997, the Court granted a joint motion by VA and the 
veterans attorney, and vacated the Boards August 12, 1996, 
decision and remanded the case to the Board for 
readjudication of the claim consistent with considerations 
discussed in the joint motion.  [citation redacted].
 

In February 1998, the Board remanded the case to the RO for 
additional development.  In September 1998, the RO confirmed 
its decision of June 1994 and denied an increased rating for 
anxiety disorder.  The case has been returned to the Board 
for appellate review.


FINDING OF FACT

The veterans generalized anxiety disorder is productive of 
no more than definite social and industrial impairment and no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 



CONCLUSION OF LAW

The schedular criteria for entitlement to a disability 
evaluation in excess of 30 percent for generalized anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.132, Diagnostic 
Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board finds that the veterans claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Moreover, after 
reviewing the development accomplished pursuant to the 
Boards February 1998 remand, including the VA examination 
report of July 1998, the Board finds that the duty to assist 
the veteran has been met and that the record as it stands 
allows for an equitable determination of the veterans 
appeal.  38 U.S.C.A. § 5107(a). 

At the outset, the Board notes that in its February 1998 
Remand, the Board requested that the veterans psychiatric 
examination include an evaluation of whether or not he had 
PTSD.  VA outpatient records from 1993 and a May 1994 VA 
examination report indicated the presence of PTSD, but a 
March 1995 VA examination report found that the veteran did 
not meet the criteria for a diagnosis of PTSD.  A review of 
additional VA outpatient records through April 1998 show a 
diagnosis of PTSD in the mental health clinic notes beginning 
in 1992.  However, in the most recent VA examination report 
of July 1998, there was a finding that the veteran did not 
meet the criteria for PTSD.  The VA psychiatrist specifically 
noted his review of previous records and psychiatric 
evaluations, but he still found insufficient evidence for a 
PTSD diagnosis.  In light of the most recent medical opinion, 
the Board considers all psychiatric symptomatology to be 
attributable to his service-connected generalized anxiety 
disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection for a generalized 
anxiety disorder effective April 1987 based upon his military 
experience as a POW.  He was assigned a 30 percent disability 
rating in January 1990 and his claim for an increase was 
denied in January 1994 based upon VA outpatient records and 
VA examination reports of July 1993 and May 1994. 

The July 1993 VA examination report noted that the veteran 
had retired in 1984 after forty years of employment as a 
carpenter.  He had no history of psychiatric admissions but 
complained of increased anxiety since his retirement.  His 
diagnosis was reported as generalized anxiety disorder.  A 
May 1994 VA examination report noted the same symptoms that 
the veteran reported earlier, including recurrent nightmares 
and bad memories.  The examiner found that the veteran was 
depressed and also diagnosed PTSD with severe stressors and 
some impairment in psychological functioning.  The global 
assessment of functioning (GAF) score was reported as 62.  

In February 1995, the veteran appeared for an RO hearing and 
testified that he had nightmares about the war and about his 
work in construction.  He stated that the nightmares occurred 
every other day and sometimes he could not return to sleep.  
He reported difficulty concentrating and a quick temper.  He 
also reported that he   had a few close friends and that he 
went for coffee every day with a group of 5 to 6  friends.  
He reported being active in his church and noted that he had 
four children and four grandchildren whom he saw regularly.  
He testified that he retired from carpentry work in 1984 
because of his age and that he drove to the hearing himself, 
accompanied by a friend.  

In February 1995, the veterans spouse submitted a statement 
in lieu of her appearance at the hearing.  She noted that her 
life with her husband had gone down hill since his 
retirement.  She stated that the veteran stayed up all night 
complaining of nightmares of his war experiences and that he 
showed little interest in their family or marriage.  She said 
that they had no social life because her husband could not be 
in crowds and that he was mean and abusive toward her.  She 
did not believe that the therapy or medication was helping 
him.

In March 1995, the VA examiner found the veteran to be in a 
euthymic mood with full affect.  There was no evidence of 
delusions or hallucinations.  The veteran had difficulty in 
telling the date and day and immediate recall.  Abstractions 
were normal.  The examiner noted that the veteran did not 
meet the criteria for PTSD and had only mild symptoms of 
anxiety.  He noted that the problems of concentration and 
short term memory recall were probably related to the normal 
aging process or perhaps symptoms of mild dementia.  He 
recommended neuropsychological testing for evaluation of 
dementia.  The veterans diagnosis was: Axis I- generalized 
anxiety disorder; Axis IV- mild sacrificial stressor; and 
Axis V- GAF of around 80.  

The veteran submitted a March 1996 statement from his 
treating psychologist which indicated that the veteran had 
experienced significant trauma during the war and continued 
to experience chronic intrusive recall with avoidance and 
emotional numbing.  The psychologist stated that the veteran 
had persistent symptoms of physiological hyperarousal (e.g. 
startle response, irritability, sleep disturbances, 
hyperalertness), which had been present for many years and 
had reportedly worsened.  He noted that the veterans combat 
and prisoner of war experiences appeared to have caused 
clinically significant distress and had diminished his 
capacity to work, love, and play.  

VA outpatient treatment notes from November 1993 through June 
1998, show that the veteran participated regularly in his POW 
group and was monitored for medication.  The notes reflect 
that the veteran was diagnosed as having PTSD in April 1992, 
and the psychiatrists clinical notes refer to a PTSD 
diagnosis in each of the evaluations.  The symptoms reported 
remained essentially the same, with the veteran noting a 
variety of periods of improved sleep.  In April 1998, the VA 
psychiatrist noted that the veteran had not seen a 
psychiatrist for a long time but continued with medication 
for sleep.  He reported that the veteran preferred to be 
isolated and was hypervigilant but also was able to socialize 
with family and friends.  His GAF score was reported to be 
60.  He was prescribed a new medication and referred for a 
follow-up in six weeks time.    

The veteran was afforded a VA psychiatric examination in July 
1998.  At that time, he complained of restlessness and 
difficulty sleeping.  He stated that he felt tense on and 
off.  He reported that he stayed by himself all the time and 
that he avoided crowds when he could.  It was noted that the 
veteran had regular contact with his children by telephone.  
He further indicated that he did his own shopping and errands 
and denied any other problems.  He denied feelings of 
depression.  He stated that through the years his anxiety 
symptoms had improved due to medication and psychotherapy.  
He stated that his POW meetings helped him considerably.  

Examination showed that the veteran was well-groomed and 
fully oriented with mood in the normal range.  His speech was 
relevant and coherent, and he had good eye contact.  Memory 
for recent and past events was intact.  His insight and 
judgment were good, and there was no evidence of obsessive-
compulsive traits.  No delusions were reported.  The examiner 
noted his review of the entire claims file, including other 
psychiatric evaluations and outpatient treatment notes of the 
POW group.  He reported an Axis I diagnosis of generalized 
anxiety disorder with an Axis IV stressor of having recently 
lost his wife; the GAF was reported as 65.  

The examiner offered the opinion that the veteran suffered 
from generalized anxiety disorder and that he did not meet 
the criteria for post traumatic stress disorder.  He reported 
that the severity of the generalized anxiety disorder was 
moderate and noted that the veteran had shown improvement 
through the years.  He remarked that the veteran has lived a 
very productive life and noted his employment as carpenter 
for 45 years, his marriage of about 50 years, and his 
continued relationship with his children.  He was involved in 
hobbies and did his own shopping, although he preferred to 
stay home.  It was further noted that he regularly 
participated in a POW group and enjoyed this activity.  He 
also did housework and yardwork, and watched television. 

During the pendency of this appeal, the regulations governing 
the rating criteria for psychiatric disabilities were 
revised, effective November 7, 1996.  The Court has held that 
when a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In the instant case, the Court remanded the 
veterans claim for consideration according to the new 
regulations.  However, as the most favorable version must 
apply, the Board will review the veterans disability under 
both the old and the revised regulations.   

Under the diagnostic criteria in effect prior to November 7, 
1996, a 30 percent rating was warranted for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people. The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  With regard to the criteria for such 
a 30 percent rating, it should be noted that in a precedent 
opinion, dated November 9, 1993, the General Counsel of VA 
concluded that the term definite is to be construed as 
distinct, unambiguous, and moderately large in degree.  
It represents a degree of social and industrial 
inadaptability that is more than moderate but less than 
rather large.  VAOPGCPREC 9-93 (Nov. 9, 1993). 

A disability rating of 50 percent under the pre-November 7, 
1996, criteria was for application when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

Under the new criteria, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

After reviewing the totality of the evidence, the Board is 
compelled to conclude that the preponderance of the evidence 
is against a finding that the veterans anxiety disorder is 
productive of more than definite industrial impairment or no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The July 1998 VA 
examination report noted a normal mood and normal speech 
patterns with no cognitive impairment and no disturbances of 
motivation or mood.  Indeed, the examiner remarked that the 
veteran was able to maintain effective social relationships 
with his family and friends, and had led a very productive 
life.  While not determinative in itself, the examiner did 
comment that he would rated the veterans anxiety disorder as 
moderate in severity.  This assessment appears to be well 
supported by the findings on mental status examination.  The 
Board also notes that the reported GAF score of 65 is 
indicative of no more than mild to moderate symptomatology.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

While the veteran does clearly suffer some symptomatology as 
a result of his anxiety disorder, it appears that the current 
30 percent rating contemplates such symptomatology.  The 
Board also notes that the veteran seems to have improved over 
the years.  The record also shows that he has led a 
productive life and continues to interact with family members 
and a POW group to some extent.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
disability evaluation in excess of 30 percent for a 
generalized anxiety disorder under either the old or the new 
rating criteria.  It follows that there is not such a state 
of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable resolution of the 
veterans claim.  38 U.S.C.A. § 5107(b).   


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
